Title: To Benjamin Franklin from Penet, D’Acosta frères & Cie., 2 December 1779
From: Penet, D’Acosta frères & Cie.
To: Franklin, Benjamin


Sir,
Nantes Decemr. the 2d. 1779
In great haste a few minutes before the Post sets off we have the Honor to transmit to you a letter brought this day by our vessel the Committee together with one for Mr. Le Ray de Chaumont of which we beg your kind Care. Our vessel left Philadelphia the 26th Octr. last in Company with the frigate Confederacy of 40 Guns: from which she was separated the same day of her departure. Please to accept of our sincere & respectful Compliments Having the Honor to be Sir, Your most obedient & very humble servants
Penet D’acosta FRERES & CE
His Excellency Doctor Franklin
